Citation Nr: 0829072	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease, claimed as a stomach disability, to include as 
secondary to medication taken for the veteran's service 
connected residuals of a crush injury to the right hand. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active honorable service from April 1979 to 
April 1988, with additional active service until July 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In his January 2005 substantive appeal the veteran indicated 
that he desired a videoconference hearing before a Veterans 
Law Judge (VLJ).  A videoconference hearing was not 
scheduled.  However, the RO contacted the veteran by letter 
in September 2005 to clarify whether he continued to desire a 
hearing.  He was informed that if he did not reply within 60 
days he would be scheduled for a hearing before a Veterans 
Law Judge at the RO.  The veteran did not reply to this 
letter.  

There is no indication that the veteran has withdrawn his 
request for a hearing.  He is entitled to the requested 
hearing.  38 C.F.R. § 20.700(a) (2007).  The veteran must be 
scheduled for a hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
before a Veterans Law Judge at the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

